     8:20-cr-00038-RFR-SMB Doc # 44 Filed: 08/27/20 Page 1 of 3 - Page ID # 102




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )       CASE NO. 8:20CR38
                                           )
                     Plaintiff,            )
                                           )       DEFENDANT’S MOTION TO
v.                                         )       SEVER COUNTS, REQUEST
                                           )       FOR EVIDENTIARY
JACOB A. BRUN                              )       HEARING AND ORAL
                                           )       ARGUMENT
                     Defendant.            )



       The Defendant requests relief from improper and prejudicial joinder pursuant

to Rules 8 and 14 of the Federal Rules of Criminal Procedure. In support of this

motion, the Defendant states as follows:

       1.    Counts I and II charge Mr. Brun with assaulting a federal officer with a

deadly or dangerous weapon and possession of a firearm in furtherance of a crime of

violence. These charges stem from the arrest of Jacob Brun on December 19, 2019.

       2.    Count III charges the Defendant with being a felon in possession of

firearm. The count alleges that Mr. Brun had been convicted in 2018 of felony

possession of a controlled substance. The firearm in question is the same firearm

named in Count II.

       3.    Counts IV, V, and VI allege that Mr. Brun distributed methamphetamine

between July 1, 2019 and December 19, 2019 (IV), possessed a controlled substance

(V), and possessed a firearm in furtherance of a drug-trafficking crime (VI). The

controlled substance alleged in Count V was found inside a house a block away from

                                               1
   8:20-cr-00038-RFR-SMB Doc # 44 Filed: 08/27/20 Page 2 of 3 - Page ID # 103




Mr. Brun’s arrest. Count VI alleges two firearms possessed in furtherance of a drug-

trafficking crime: the one found in his car and a shotgun found in the house in the

ensuing search.

      4.     Joinder of Count IV, V, and VI with Counts I, II, and III is improper

under Rule 8(a) because the offenses are not of the same or similar character, are not

based on the same act or transaction, and are not connected with or constituting parts

of a common scheme or plan.

      5.     Joinder of Count III with Counts I and II is severely prejudicial under

Rule 14 because a joint trial will put the elements of the Defendant’s prior felony

conviction and history of unlawful possessions of a controlled substance before the jury

when it would not otherwise be put before the jury as to Counts I and II.

      6.     Joinder of Count III with Counts IV, V, and VI is severely prejudicial

under Rule 14 because a joint trial will put the elements of the Defendant’s prior felony

conviction and history of unlawful possessions of a controlled substance before the jury

when it would not otherwise be put before the jury as to Counts IV, V, and VI.

      7.     Joinder of Count I and II with Counts IV, V, and VI is severely prejudicial

under Rule 14 because a joint trial will place before the jury allegations of Defendant’s

possession, use, and distribution of controlled substances when it would not otherwise

be put before the jury as to Counts I and II. Having the jury hear these allegation will

diminish appreciably Brun’s chances of acquittal on Counts I and II.




                                           2
   8:20-cr-00038-RFR-SMB Doc # 44 Filed: 08/27/20 Page 3 of 3 - Page ID # 104




      8.     The Defendant will be severely prejudiced by the joinder of these counts.

This Court should sever these counts into three distinct groups: Counts I and II; Count

III; and Counts IV-VI.

      9.     The Defendant requests evidentiary hearing and oral argument on this

motion.

      WHEREFORE, the Defendant moves the Court to sever these counts into three

distinct groups: Counts I and II; Count III; and Counts IV-VI for trial. Jacob Brun

requests a hearing on this matter (note: one is currently set in this case on other

motions for September 28, 2020 at 9:00am).

      A brief in support of this motion will be filed.


                                        JACOB A. BRUN, Defendant,


                                        By:      s/ Richard H. McWilliams
                                               RICHARD H. MCWILLIAMS
                                               Assistant Federal Public Defender
                                               222 South 15th Street, Suite 300N
                                               Omaha, NE 68102
                                               Tel: (402) 221-7896
                                               Fax: (402) 221-7884
                                               Email: jeff_thomas@fd.org




                                           3
